655 S.E.2d 717 (2007)
STANDLEY
v.
TOWN OF WOODFIN, et al.
No. 531A07.
Supreme Court of North Carolina.
November 27, 2007.
Bruce Elmore, Jr., Asheville, for Standley.
Joseph Ferikes, Asheville, for Town of Woodfin, et al.
The following order has been entered on the motion filed on the 21st day of November 2007 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (Standley) shall have up to and including the date upon which he is required to file a brief on the additional constitutional issues raised in the separate Notice of Appeal. By order of the Court in conference this the 27th day of November 2007."